DETAILED ACTION
	Claims 1-5, 8-9, 13-21, 23-24, 26, 29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 8-9, 13-19) and the species of agonist/antagonist that is a nucleic acid in the reply filed on 12/14/2021 is acknowledged.
Claims 20-21, 23-24, 26, 29  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Claims 1-5, 8-9, 13-19 are examined herein as they read on the elected subject matter.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  See [0122] Table 1 where sequences are disclosed without sequence identifiers (i.e., SEQ ID NOS).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

It is noted that the specification is objected to for failure to comply with the sequence rules.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8-9, 13-15, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:


A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The instant claims are drawn to a method which encompasses the use of an agonist of the interaction between a DAPK and STING pathway, where in the broadest embodiments that agonist can be literally any agonist of the interaction between a DAPK and STING pathway (see claim 1).  Furthermore, claim 2 explicitly indicates that the agonist can be any of following: a protein, peptide, small molecule, antibody, bispecific antibody, antibody derivative, ligand mimetic, nucleic acid, or a pharmaceutical composition.  As such, the claims encompass a genus that includes a myriad of structurally and functionally distinct agonists.  The claims are rejected because there is insufficient description of the genus of agonists encompassed by the claims.    
As indicated above, to provide adequate description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  
It is noted that the elected species of agonist is a nucleic acid agonist.

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  It is noted that conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
To satisfy the written description requirement an applicant must describe the invention is such a way as to convey to one skilled in the art that applicant had the invention in his possession when the application was filed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).  In cases such as the instant application where a genus is claimed, the specification must contain “either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350. However, the unbounded claim recitation of an “an agonist of the interaction between a DAPK and STING pathway” encompasses any agonist of the interaction between a DAPK and STING pathway, whether described in the prior art or not. Accordingly, this claim recitation reasonably encompasses agonists not described in any way in the specification.  See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”).
Therefore, the disclosure does not provide sufficient written description of the genus of agonists of the interaction between a DAPK and STING pathway encompassed by the claims, and rejection under 35 USC 112(a) is appropriate.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
It is noted that the elected species of agonist is a nucleic acid agonist. Since the only nucleic acid agonist adequately described is a nucleic acid encoding DAPK, limiting the claims 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,160,106 (hereafter “Kimchi”).
Claim 1 is drawn to a method of enhancing an innate immune response in a subject comprising administering an effective amount of an agonist of the interaction between a death associated protein kinase (DAPK) and stimulator of interferon genes protein (STING) pathway.
Claim 2 limits the agonist of claim 1 to, among others, a nucleic acid (the elected species).
Claim 3 requires that the agonist must upregulate DAPK expression.
Claim 4 requires that the agonist is a vector comprising a polynucleotide encoding DAPK.

Claim 8 requires that the DAPK is DAPK1, DAPK2, or DAPK3.
Claim 9 requires that the subject has a viral infection or a cancer.
Claim 13 is drawn to a method of increasing type I interferon (IFN-I) expression in a population of cells comprising administering an effective amount of an agonist of the interaction between DAPK and STING pathway to the population of cells.
	Claim 14-18 limit claim 13 the same way claims 2-5, 8 limit claim 1.
	Claim 19 limits that population of cells of claim 13 to a population of cells which comprises, among others, fibroblasts.
	Kimchi teaches:
“The novel genes discovered in accordance with the present invention were found to affect only the later, cytotoxic phase. These genes will be referred to herein as “DAP (death-associated protein) genes”. DNA molecules comprising a coding Sequence encoding the expression products of the DAP genes, or expression products having a similar biological activity, will be referred to herein at times collectively as “DAP DNA molecules”. The expression products of the DAP DNA molecules will be referred to herein at times collectively as “DAP products”. (See column 2, lines 56-65 (2:56-65)).

“According to one aspect of the present invention, to be referred to herein as "the death-promoting aspect", the above DAP DNA molecules, expression vectors comprising them, or DAP products are used for promoting death of normal or tumor cells and for suppressing the metastatic activity of tumor cells. A particular application of the death-promoting aspect is in therapy of diseases or disorders associated with uncontrolled, pathological cell growth, e.g. cancer (primary tumors and metastasis), psoriasis, autoimmune diseases and others. The use of DAP DNA molecules in gene therapy or DAP products if produced extracellularly, in accordance with the death-promoting aspect of the invention, may be in conjunction with cytokines, e.g. IFN-γ.” (See 3:8-20).

“For example, the deduced amino acid structure of DAP-2 (DAP-kinase) Suggests that this enzyme is a serine/ threonine-type kinase.” (see 4:33-35, indicating that DAP-2 is DAP-kinase).


Kimchi provides an example wherein a different cell types, including HeLa cells, SV-80 cells (human fibroblasts), and REF-52 rat embryo fibroblasts, are transfected with a plasmid (vector) comprising a polynucleotide encoding DAP-kinase (see columns 27-28 under “VII. Assessment of In Vitro DAP-kinase Activity”).  It is noted that claims 13-19 encompass administering an agonist to a population of cells which can be a population of cell, in vitro. It is also noted that the instant specification indicates that DAP-kinase is also known as DAPK1 (see [0040]).  Accordingly, Kimchi teaches a method comprising administering a plasmid to HeLa cells, SV-80 fibroblast cells and REF-52 fibroblast cells, wherein the plasmid comprises a polynucleotide sequence that encodes and expresses DAP-kinase.  As such, the method taught by Kimchi meets all of the required method steps of claims 13-19 and, therefore, would also necessarily have the same results as the claimed method.  Therefore, Kimchi anticipates claims 13-9.
Kimchi also teaches a method wherein D122 cells (Lewis lung carcinoma cells) are transfected with a plasmid the encodes and expresses DAP-kinase and the transfected cells are injected into mice (See columns 45-48 under “XII. DAP Kinase Expression in Metastatic Cell lines” and “XXIII. In Vivo Activity of DAP-kinase Transfected Cell”).  It is noted that administering the transfected cancer cells constitutes administering a vector comprising a polynucleotide that encodes DAP-kinase; furthermore, administering the transfected cancer cells constitutes simultaneously administering the vector and cancer cells to a subject. In other words, the method does not administer the vector without the cancer cells. Therefore, the method 
It is noted that a chemical composition and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Moreover, the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  
Therefore, Kimchi anticipates the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635